Citation Nr: 0632160	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-11 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, that reopened previously 
denied claims and denied entitlement to service connection 
for a neck disability and for a psychiatric disorder.  

The veteran presented testimony at a personal hearing in 
September 2004 before a Decision Review Officer at the RO.  A 
copy of the hearing transcript was attached to the claims 
file.

The claim was previously before the Board and in a November 
2005 decision the Board determined that new and material 
evidence had been received, reopened the claims and remanded 
the case for further development.  In a rating decision 
issued in May 2006, the RO granted entitlement to service 
connection for residuals of a neck injury rated as cervical 
strain.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's vascular 
dementia with depressed mood either had its onset in service 
or preexisted service and was permanently worsened therein, 
or that a psychosis was diagnosed within one year after 
separation from service.


CONCLUSION OF LAW

The criteria for establishment of service connection for a 
chronic acquired psychiatric disorder are not met.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In correspondence dated in November 2001 and December 2005, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  The veteran received notice as to the 
assignment of effective date and a disability rating when 
service connection is granted in the supplemental statement 
of the case issued in May 2006; however, as discussed below, 
service connection for a psychiatric disorder is denied.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328, (2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the supplemental statement of the case issued 
in May 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  In 
February 2005 and in May 2006 the veteran wrote that he had 
no additional evidence to submit.  VA has also obtained a 
medical examination and opinion in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

II.  Service connection for a psychiatric disorder

The veteran seeks entitlement to service connection for a 
psychiatric disorder.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, to include a pre-existing 
chronic disease, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service medical records show that at the separation 
examination the examiner noted the veteran's report of 
nervousness, having had a few nightmares and difficulty 
sleeping at times, infrequently.  The psychiatric clinical 
evaluation was normal.  Thus, a chronic acquired psychiatric 
disorder is not shown in service.  

At a VA examination in June 1975, the veteran reported 
nervousness after months of neck pain and low back pain.  He  
related that while stationed in Germany for 18 months, he was 
a counselor for alcohol and drug addicts for his full period 
of service.  He suffered some nervous tension.  The examiner 
noted that there was no evidence of active psychotic content 
at that time.  The diagnosis was anxiety neurosis.  

Evidence shows that he sought outpatient treatment from a 
private medical doctor in 1994 for perceptual disorder 
without suicidal or homicidal ideas.  In view of the lengthy 
period after separation from service without evidence of 
treatment or diagnosis, there is no evidence of a continuity 
of symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

At a VA mental examination in December 2001, it was noted 
that the veteran's only hospitalization was in September 1997 
for alcohol intoxication and alcohol dependence.  He was 
treated and then referred to a VA Mental Clinic in 1999.  
Clinical findings were recorded.  The diagnosis was alcohol 
dependence, in remission; mood disorder not otherwise 
specified and a personality disorder.  

At a September 2004 hearing, the veteran testified that 
although he was nervous in service he did not seek treatment.  
He first sought treatment in 1994.  He reported having 
appointments approximately every four months for medication 
follow-up.  

VA treatment records show the veteran was seen for 
depression, suicidal thoughts, dementia, and suspected 
schizophrenia, undifferentiated type.  He was in ambulatory 
psychiatric treatment approximately on a monthly basis at a 
Mental Hygiene Clinic with the diagnosis of dementia, with 
psychosis and schizophrenia.  On examination in August 2002 
he was diagnosed with vascular dementia.  On examination in 
October 2004, the diagnosis was vascular dementia with 
depressed mood and no other mental disorder was found.  This 
medical evidence, however, does not provide a link to service 
or to symptomatology since service.

At a VA mental examination in January 2006 the veteran 
complained of hearing voices since three years earlier which 
he heard on a daily basis.  He had lack of motivation of 
three to four years duration and lack of appetite of one year 
duration.  Clinical findings were reported.  The assessment 
was vascular dementia with depressed mood.  The examiner 
opined that vascular dementia was not caused by or a result 
of the veteran's period of service.  The examiner's rationale 
was that after review of the veteran's claim folder and 
medical record, it was found that the veteran developed the 
dementia features approximately in 2002, most likely due to a 
cerebrovascular accident and also previous history of long-
standing alcohol dependence.  Despite this, the veteran was 
gainfully employed until 1992, twenty years after his 
military service, with no previous symptoms of any mental 
disorder.  

The examiner found no evidence of a psychosis within one year 
of separation from service.  The examiner noted that as shown 
in the report of the psychiatric examination in 1975 the 
veteran described the duties that he performed during service 
with no indication of being traumatized or affected by any of 
it, and he was described as calm and in full contact with 
reality.  There was a specific statement by the examiner in 
1975 that there were no indications of a psychosis.  It was 
further noted that at the 1975 examination there was no 
history given by the veteran of his drinking habit that was 
later documented as having started since the age of 14.  
There were no indications or any further evidence that the 
veteran's drinking continued or was increased (if present) 
during his active military service, or in the years that 
followed his discharge.  

The Board finds the January 2006 VA opinion to be probative 
as to the question of service connection.  The VA examiner 
reviewed the entire claims folder, conducted a thorough 
examination of the veteran and offered supporting rationale 
for the opinion provided.  

The Board has considered the veteran's statements and 
acknowledges that he is competent as a layperson to report 
that as to which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  The Board notes that the 
veteran has reported studying veterinary medicine.  He is 
not, however, competent to offer his medical opinion as to 
cause or etiology of the claimed disability, as there is no 
evidence of record that the veteran has specialized medical 
knowledge of psychiatric disorders.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran's statements are not competent 
medical evidence as to a nexus between his claimed current 
psychiatric disorder and active service, or as to claimed 
continuity of symptomatology demonstrated after service.  

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for a psychiatric disorder diagnosed as vascular 
dementia with depressed mood.  There is no competent medical 
evidence that the veteran currently has a psychiatric 
disorder which has been linked to service or to a service-
connected disability.  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder is denied.  




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


